Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:18-CV-23125-RNS

  STATE     FARM   MUTUAL    AUTOMOBILE
  INSURANCE COMPANY and STATE FARM
  FIRE and CASUALTY COMPANY,

  Plaintiffs,

                 v.

  HEALTH AND WELLNESS SERVICES, INC.,
  BEATRIZ MUSE, LAZARO MUSE, HUGO
  GOLDSTRAJ, MANUEL FRANCO, MEDICAL
  WELLNESS SERVICES, INC., NOEL SANTOS,
  ANGEL CARRASCO, JORGE RAFAEL COLL,
  PAIN RELIEF CLINIC OF HOMESTEAD, CORP.,
  JESUS LORITES, AND JOSE GOMEZ-CORTES,

  Defendants.
                                                       /

  JORGE RAFAEL COLL,

  Counter-Plaintiff,

                 v.

  STATE     FARM   MUTUAL    AUTOMOBILE
  INSURANCE COMPANY and STATE FARM
  FIRE and CASUALTY COMPANY,

  Counter-Defendants.
                                                       /

       PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH SUBPOENA TO
         NON-PARTIES ABRAHAN TRANSPORTATION SERVICES, INC. AND
                      ALEX TRANSPORT SERVICE, CORP.

          Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively the “State Farm Plaintiffs”), pursuant to Federal Rules of Civil

  Procedure 37 and 45 move to compel non-parties Abrahan Transportation Services, Inc.



                                                1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 2 of 7



  (“Abrahan Transportation”) and Alex Transport Service, Corp. (“Alex Transport”) to respond to

  the State Farm Plaintiffs’ subpoenas and produce any documents responsive to same which to-

  date they have failed to do despite being properly served. In support, the State Farm Plaintiffs

  state:

                                         BACKGROUND

           1.      In this case, the State Farm Plaintiffs seek recovery of payments made to

  Defendants as a result of a scheme orchestrated by defendants Beatriz Muse, Lazaro Muse, and

  Noel Santos (collectively “the Muse Family”) to defraud the State Farm Plaintiffs through the

  unlawful operation of three health care clinics: Health and Wellness Services, Inc. (“Health &

  Wellness”), Medical Wellness Services, Inc. (“Medical Wellness”) and Pain Relief Clinic of

  Homestead, Corporation (“Pain Relief”) (collectively the “Muse Clinics”).

           2.      To effectuate their scheme, the Muse Family used the Muse Clinics to submit

  false, materially misleading, and/or fraudulent bills and supporting records to the State Farm

  Plaintiffs for services which were not medically necessary and instead performed pursuant to a

  pre-determined treatment plan (“Predetermined Treatment Plan”), if they were rendered at all.

           3.      The non-parties which are at issue in the instant Motion are both owned by

  Sandor Abrahan, who previously owned defendant Health & Wellness from approximately 2010

  – 2015.       During that time Mr. Abrahan’s companies, Abrahan Transportation and Alex

  Transport, received numerous payments not just from Health & Wellness but from Medical

  Wellness Services, Inc. and Pain Relief Clinic of Homestead, Corp. It is unclear whether

  Abrahan Transportation or Alex Transport ever performed services at those other clinics and if

  not, for what reason those companies received said payments.




                                                 2
  46476943;1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 3 of 7



           4.    As a result, the State Farm Plaintiffs issued subpoenas to Abrahan Transportation

  and Alex Transport seeking all records relating to the Defendants to better understand the

  relationship among them and the extent of Mr. Abrahan’s involvement in facilitating the alleged

  scheme.

           5.    The State Farm Plaintiffs properly served their subpoena to Alex Transport on

  Sandor Abrahan, the registered agent, on May 13, 2019 at the address 2600 SW 92 nd Avenue,

  Miami, FL 33165. See Return of Service for Alex Transport [Exhibit A].

           6.    State Farm properly served its subpoena to Abrahan Transportation on Sandor

  Abrahan, the registered agent, on May 21, 2019 at the address 220 NW 46th Avenue, Miami, FL

  33126. See Return of Service for Abrahan Transportation [Exhibit B].

           7.    Despite diligent efforts by undersigned counsel, State Farm has not found a

  working phone number or email address for Mr. Abrahan and has been unable to speak with Mr.

  Abrahan regarding the subpoena responses for Abrahan Transportation and Alex Transport.

           8.    The State Farm Plaintiffs never received any response from Mr. Abrahan, or any

  attorney acting on his behalf, regarding the subpoena.

           9.    Pursuant to communication with Chambers for Judge Torres, and notwithstanding

  Judge Torres’ Standing Order Setting Discovery Procedures [ECF No. 18] that “discovery

  disputes shall not be raised by filing discovery motions under Rule 37,” State Farm was

  instructed to file a written motion to compel regarding the subpoenas served on Abrahan

  Transportation and Alex Transport.




                                                  3
  46476943;1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 4 of 7



                                            ARGUMENT

           “A party to a federal lawsuit may issue a subpoena to a nonparty, compelling the

  production of documents relevant to any of the parties’ claims or defenses.” See Stringer v.

  Ryan, No. 08-21877-civ, 2009 WL 3644360 at *1 (S.D. Fla. Oct. 30, 2009). “A person who is

  commanded to respond to a subpoena may object, but must do so within fourteen days after the

  subpoena is served.” See Id. “A non-party waives any objections if she does not timely object to

  the subpoena.” See Id. When a non-party fails to respond to a subpoena either by objection or

  production, courts routinely enforce the subpoena. See, e.g., Ariel Syndicate 1910 v. Paramount

  Disaster Recovery, LLC, No. 17-cv-1279-Orl-37DCI, 2018 WL 4759994 (M.D. Fla. July 25,

  2018); American Airlines, Inc. v. In Charge Mktg., Inc., No. 10-cv-00467, 2012 WL 2116349, at

  *2 (M.D. Fla. June 11, 2012).

           Abrahan Transportation and Alex Transport have failed to respond in any fashion to State

  Farm’s duly issued subpoenas. As such, Abrahan Transportation and Alex Transport have

  waived any objections that may have been available. See Stringer, 2009 WL 3644360 at *1.

  Since Abrahan Transportation and Alex Transport have waived all objections and the subpoena

  responses are past due, Abrahan Transportation and Alex Transport should be ordered to comply

  with State Farm’s subpoenas and be held in contempt if they fail to do so.

           WHEREFORE, for the reasons more fully stated herein, State Farm respectfully requests

  that the Court enter an Order compelling Abrahan Transportation and Alex Transport to fully and

  completely comply with the subpoenas previously served by State Farm, and granting State Farm

  such further and additional relief as the Court deems necessary and proper.




                                                  4
  46476943;1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 5 of 7



                                    RULE 7.1 CERTIFICATION

           Counsel for the State Farm Plaintiffs’ certifies that they attempted to conduct a good-faith

  effort to address and resolve the issues raised herein by conducting a diligent search for contact

  information for Mr. Abrahan, sending a letter to both Abrahan Transportation and Alex

  Transport which was inadvertently delivered to an addressed no longer occupied by either

  company, and sending further correspondence to Mr. Abrahan at the time of filing of this Motion

  in an effort to ascertain whether any documents exists responsive to the above-mentioned

  subpoenas. Should the State Farm Plaintiffs obtain information relating to the existence or non-

  existence of document and/or receive production, undersigned counsel will advise the Court

  immediately.

  DATED: August 23, 2019                         By: /s/ Caitlin Saladrigas, Esq.
                                                   DAVID SPECTOR (FBN: 086540)
                                                   david.spector@hklaw.com
                                                   CAITLIN SALADRIGAS (FBN: 095728)
                                                   caitlin.saladrigas@hklaw.com
                                                   HOLLAND & KNIGHT LLP
                                                   222 Lakeview Avenue, Suite 1000
                                                   West Palm Beach, FL 33401
                                                   Telephone: (561) 833-2000
                                                   Facsimile: (561) 650-8399
                                                   Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

           I hereby certify that on August 23, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified in the list below via transmission of Notices of

  Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.

                                                         /s/ Caitlin Saladrigas
                                                         Caitlin Saladrigas Esq. (FBN: 095728)




                                                    5
  46476943;1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 6 of 7



                                          SERVICE LIST

  Chad A. Barr, Esq.                             Richard J. Diaz, Esq.
  LAW OFFICE OF CHAD A. BARR, P.A.               Attorney at Law
  986 Douglas Avenue, Suite 100                  3127 Ponce De Leon Boulevard
  Altamonte Springs, FL 32714                    Coral Gables, FL 33134
  Telephone: (407) 599-9036                      Telephone: (305) 444-7181
  Email: chad@chadbarrlaw.com                    Facsimile: (305) 444-8178
         service@chadbarrlaw.com                 Email: rick@rjdpa.com
         paralegal@chadbarrlaw.com               Attorneys for Defendants Medical Wellness
  Attorneys for Defendant Jorge Rafael Coll      Services, Inc., Beatriz Muse, Lazaro Muse, and
  Served via email                               Noel Santos
                                                 Served via email
  Christian Carrazana, Esq.                      Louis V. Martinez, Esq.
  CHRISTIAN CARRAZANA, P.A.                      DIAZ, REUS & TARG LLP
  P.O. Box 900520                                3400 Miami Tower
  Homestead, FL 33030                            100 SE 2nd Street
  Telephone: (786) 226-8205                      Miami, FL 33131
  Email: christian@carrazana-legal.com           Telephone: (305) 375-9220
  Attorney for Defendant Pain Relief Clinic of   Facsimile: (305) 375-8050
  Homestead, Corp.                               Email: lmartinez@diazreus.com
  Served via email                               Attorneys for Defendant Health & Wellness
                                                 Services Inc.
                                                 Served via email
  Karen B. Parker, Esq.
  KAREN B. PARKER, P.A
                                                 Jose Gomez-Cortes, MD
  2550 S. Bayshore Drive, Suite 102
                                                 1840 West 49th Street, Suite 305
  Coconut Grove, FL 33133
                                                 Hialeah, FL 33012
  Telephone: (305) 343-8339
  Email: kparker@kbparkerlaw.com                     - AND -
         kbparkerlaw@gmail.com
                                                 3400 SW 130th Avenue
         parkerlawasst@gmail.com
                                                 Miami, FL 33175
  Attorneys for Defendant Jesus Lorites
                                                 In Pro Se
  Served via email
                                                 Served via U.S. Mail

                                                 Abrahan Transportation Services, Inc.
  Michael Nicoleau
                                                 C/O Sandor Abrahan
  NICOLEAU | LAW
                                                 2600 SW 92nd Avenue, Miami, FL 33165
  11900 Biscayne Boulevard, Suite 770
                                                 Served via U.S. Mail
  North Miami, FL 33181-2737
  Telephone: (305) 438-7883
  Email: michael@nicoleaulaw.com                 Alex Transport Service, Corp.
        eservice@nicoleaulaw.com                 C/O Sandor Abrahan
  Attorneys for Defendant Hugo Goldstraj         2600 SW 92nd Avenue, Miami, FL 33165
  Served via email                               Served via U.S. Mail



                                                 6
  46476943;1
Case 1:18-cv-23125-RNS Document 133 Entered on FLSD Docket 08/23/2019 Page 7 of 7




                                        7
  46476943;1
